Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 22




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. ____________-CIV-___________/____________


  IVAN HORTUA, on his own behalf
  and others similarly situated,

           Plaintiff,

  v.

  INVERSIONES EL ATICO INC., a Florida Corporation,
  and CAROLINA LEON PULGARIN, individually,

        Defendants.
  _________________________________________________/

                                           COMPLAINT

           Plaintiff, IVAN HORTUA, on behalf of himself and other similarly situated employees,

  sue Defendants, INVERSIONES EL ATICO INC., a Florida Corporation, and CAROLINA

  LEON PULGARIN, individually, for failing to pay minimum and overtime wages to all

  servers/waitpersons, however variously titled, pursuant to the Fair Labor Standards Act, 29

  U.S.C. §201 et seq. (hereinafter the “FLSA”), the Florida Minimum Wage Act, Florida Statutes

  §448.110, and Fla. Const. Art. X §24.

           1.      Plaintiff, IVAN HORTUA 1 (“Plaintiff”), is an individual residing in Palm Beach

  County, Florida, and is sui juris.

           2.      Defendant, INVERSIONES EL ATICO INC., is a Florida Corporation that at all

  times material to this Complaint has owned and operated a restaurant located at 1313 W.

  Boynton Beach Boulevard, Boynton Beach, Florida 33426 in Palm Beach County, within the

  jurisdiction of this Court.


  1
      Attached hereto is a signed Consent to Join by IVAN HORTUA.

                                                  1
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 22




         3.      Defendant, CAROLINA LEON PULGARIN, has at all times material to this

  Complaint owned and managed/operated INVERSIONES EL ATICO INC. and regularly

  exercised the authority to hire and fire Plaintiff and other employees, determined the manner in

  which Plaintiff and other employees are compensated, determined the hours Plaintiff and other

  employees were required to work, set the rates of pay of Plaintiff and other employees, and

  controlled the finances and operations of INVERSIONES EL ATICO INC. By virtue of such

  control and authority, CAROLINA LEON PULGARIN is an employer of Plaintiff and other

  employees within meaning of the FLSA, 29 U.S.C. § 203(d), Florida Statutes §448.101(3) and

  §448.110.

         4.      The acts complained of herein were committed in Palm Beach County, Florida.

         5.      Between approximately August 2015 and December 2019, Plaintiff worked for

  Defendants as a server, while Plaintiff was also referred to at times by Defendants as a manager, at

  Defendants’ restaurant in Boynton Beach, Florida.

         6.      The proposed class members of servers, however variously titled, have worked

  for Defendants without being paid (a) at least the minimum wage required by law during any

  work weeks within the last five (5) years between July 2016 and the present; and (b) time and one-

  half wages for their hours worked in excess of Forty (40) hours per week within the last three (3)

  years between July 2018 and the present.

         7.      Plaintiff and the proposed class members were subjected to the same violations of

  the FLSA, Florida Minimum Wage Act, Florida Statutes §448.110, and Fla. Const. Art. X §24.

  More specifically, during one or more work weeks within the applicable statutes of limitations

  period, Defendants have failed to pay the minimum wage for each and every hour worked




                                                   2
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 22




  pursuant to the FLSA, Florida Minimum Wage Act and Article X, Section 24 of the Florida

  Constitution.

         8.       In this regard, while Defendants seemingly attempted to claim a tip-credit, based

  upon information and belief, Defendants have failed to pay servers at the applicable minimum

  wage rate(s) required by Florida law of: (a) $8.05/hour in 2016; (b) $8.10/hour in 2017; (c)

  $8.25/hour in 2018; (d) $8.46/hour in 2019; (e) $8.56/hour in 2020; and (f) $8.65/hour in 2021.

         9.       Throughout Plaintiff’s employment with Defendants during the FLSA’s statute of

  limitations period between July 2018 and December 2019, Plaintiff regularly worked in excess of

  Forty (40) hours per week but Defendants failed to pay Plaintiff time and one-half of Plaintiff’s

  applicable regular rates of pay for all of Plaintiff’s actual overtime hours worked each week.

         10.      Likewise, the other employees of Defendants who are similarly situated to

  Plaintiff regularly worked as non-exempt servers, however variously titled, in excess of Forty

  (40) hours in one or more work weeks during their employment with Defendants within the

  FLSA’s statute of limitations period between July 2018 and the present.

         11.      Plaintiff and the proposed class members of the FLSA collective herein were

  subjected to the same violations of the FLSA. The class of similarly situated employees,

  potential class members sought to be certified in the FLSA collective under 29 U.S.C. §216(b) is

  defined as:

         “All persons who worked for Defendants as servers, however variously titled,
         during the three (3) years preceding this lawsuit relating back to July 2018 who
         were not paid as required by the FLSA (a) at least the full minimum wage for each
         hour worked; and (b) time and one-half of the full minimum wage for each hour
         worked in excess of Forty (40) hours per week,”

  with the precise size and the identity of the FLSA Class ascertainable from the business records,

  tax records, and/or employee or personnel records of Defendants.




                                                   3
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 22




         12.     Plaintiff also seeks class certification under Fed. R. Civ. P. 23 of the following

  state law class under Florida law:

         “All persons who worked for Defendants as servers, however variously titled,
         during any work weeks within the five (5) years preceding this lawsuit
         relating back to July 2016 who were not paid at least the full minimum wage
         pursuant to Fla. Sta. §448.10 and Fla. Const. Art. X §24(c) for each hour
         worked.”

                                          Jurisdiction & Venue

         13.     This action is brought under the FLSA and Florida law to recover from Defendants

  minimum and overtime wages, liquidated damages, and reasonable attorneys’ fees and costs.

         14.     This Court has jurisdiction over the claims of Plaintiff and the other similarly

  situated servers of Defendants pursuant to 28 U.S.C. §1331 and the FLSA, and supplemental

  jurisdiction over Plaintiff’s Florida Constitution claim pursuant to 28 U.S.C. §1367 because the

  acts and omissions that give rise to the FLSA claims herein are the same acts and omissions that

  give rise to the Florida Constitution claims herein.

         15.     This Court has jurisdiction and venue over this complaint as Plaintiff resides in

  this District, and each of Defendants’ violations of the FLSA and Florida Constitution

  complained of took place in Palm Beach County, Florida.

                                       General Factual Allegations

         16.     At all times material to this Complaint, Defendants paid Plaintiff and other

  similarly situated servers pursuant to a “tip credit” method, meaning at an hourly rate of the

  minimum wage minus some form of a purported tip credit despite Defendants’ failure to meet

  the “tip credit” requirements under the law.

         17.     Plaintiff and those similarly situated to him have worked as servers/waitpersons

  and were entitled under Florida law to be paid by Defendants at the minimum rate(s) of: (a)




                                                    4
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 22




  $8.05/hour in 2016; (b) $8.10/hour in 2017; (c) $8.25/hour in 2018; (d) $8.46/hour in 2019; (e)

  $8.56/hour in 2020; and (f) $8.65/hour in 2021 for each and every hour worked within the past

  five (5) years.

          18.       At all material times material to this Complaint during one or more work weeks

  within the last five (5) years, Defendants utilized an unlawful tip policy/practice, claimed some

  form of a tip-credit and failed to pay the minimum wage for each and every hour worked to the

  Plaintiff and other similarly situated servers for the hours they worked each week for

  Defendants.

          19.       More specifically, during the statute of limitations period, Plaintiff regularly

  worked an average of Five (5) days per week for Defendants as a server, and at times was also

  referred to by Defendants as a manager, between July 2016 and December 2019 with hours on

  Sunday, Monday, Tuesday, Wednesday, and Thursday with shifts that typically ranged between

  approximately 12:00 p.m. and 11:00 p.m., averaging approximately Fifty-Five (55) hours per

  week, all while Defendants utilized an unlawful tip policy/practice without paying the full

  minimum wages required by law for each and every hour worked for Defendants or time and

  one-half wages for all of Plaintiff’s actual hours worked in excess of Forty (40) hours per week,

  such that if Plaintiff is owed: (a) unpaid minimum wages from an average of approximately 55

  hours per week during approximately 173 work weeks between July 2016 and December 2019

  for which the full minimum wages required by law were not paid by Defendants—and Plaintiff

  was instead paid based upon a rate of approximately $5.03/hour for which he is owed $3.02/hour

  in 2016 [$8.05/hour-$5.03/hour in 2016 = $3.02/hour], $3.07/hour in 2017 [$8.10/hour-

  $5.03/hour in 2017 = $3.07/hour], $3.22/hour in 2018 [$8.25/hour-$5.03/hour in 2018 =

  $3.22/hour], and $3.43/hour in 2019 [$8.46/hour-$5.03/hour in 2019 = $3.43/hour], Plaintiff’s




                                                    5
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 22




  unpaid minimum wages total approximately $30,716.40 [2016: $3,986.40 + 2017: $8,442.50 +

  2018: $8,855.00 + 2019: $9,432.50]; and (b) unpaid overtime wages from an average of 15

  overtime hours per week during approximately 74 work weeks between July 2018 and December

  2019 for which Defendants paid Plaintiff straight-time wages in cash at the rate of $5.03/hour

  for his hours worked in excess of Forty (40) hours per week, Plaintiff’s unpaid overtime wages

  total approximately $8,389.20 [(2018: Time & One-Half Rate of $12.38/hour-$5.03/hour =

  $7.35/hour x 15 OT hours/week x 24 weeks = $2,644.20) + (2019: Time & One-Half Rate of

  $12.69/hour-$5.03/hour = $7.66/hour x 15 OT hours/week x 50 weeks = $5,745.00) =

  $8,389.20].

         20.    At all times material to this Complaint including 2016, 2017, 2018, 2019, 2020,

  and 2021, INVERSIONES EL ATICO INC. was engaged in interstate commerce or in the

  production of goods for commerce within the meaning of the FLSA, Florida Minimum Wage

  Act, and Florida Statutes §448.110(6).

         21.    At all times material to this Complaint including 2016, 2017, 2018, 2019, 2020,

  and 2021, the annual gross sales volume of INVERSIONES EL ATICO INC. was in excess of

  $500,000.00 per annum.

         22.    At all times material to this Complaint including but not necessarily limited to

  during the years 2016, 2017, 2018, 2019, 2020, and 2021, INVERSIONES EL ATICO INC. has

  had two (2) or more employees who have regularly sold, handled, or otherwise worked on goods

  and/or materials that have been moved in or produced for commerce. In this regard, Plaintiff

  alleges based upon information and belief and subject to discovery, that at all times material to

  this Complaint, INVERSIONES EL ATICO INC. has employed two (2) or more employees

  who, inter alia: (a) regularly handled and worked on kitchen and commercial equipment—




                                                 6
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 22




  including but not limited to a refrigerator and freezer, oven and grill—that were goods and/or

  materials moved in or produced for commerce; (b) regularly handled and worked with food,

  beverages, and alcohol—including but not limited to cheese, chicken, steak, sausage, eggs, pork,

  fish, coffee, milk, juice, and soda—that were goods and/or materials moved in or produced for

  commerce; and (c) regularly processed credit card transactions for payments by and for

  Defendants’ customers through banks and merchant services for credit card companies such as

  Visa, Mastercard, and/or American Express.

         23.    At all times material to this Complaint including but not necessarily limited to

  during the years 2016, 2017, 2018, 2019, 2020, and 2021, INVERSIONES EL ATICO INC. has

  constituted an enterprise engaged in interstate commerce or in the production of goods for

  commerce as defined by law.

         24.    At all times material to this Complaint including but not necessarily limited to

  during the years 2013, 2014, 2015, 2016, 20117 and 2018, INVERSIONES EL ATICO INC.

  employees ran credit card and/or debit card transactions which transacted business in interstate

  commerce on a daily basis and also handled such goods as napkins, silverware, appliances, food

  items, and restaurant equipment which had travelled in interstate commerce on a daily basis.

         25.    At all times material to this Complaint, Plaintiff and other similarly situated

  servers were employees of Defendants within the meaning of Florida Statutes §448.101(2) and

  §448.110.

         26.    At all times material to this Complaint, Defendants were employers of Plaintiff

  and the other similarly situated servers within the meaning of Florida Statutes §448.101(3) and

  §448.110.




                                                  7
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 22




         27.     Defendants controlled and/or were responsible for the work of class members.

         28.     Plaintiff and all similarly situated employees did a specific job for Defendants,

  namely serving food and drinks, which was and is an integral part of the restaurant business of

  Defendants.

         29.     At all material times material hereto to this Complaint, Defendants were subject

  to the Florida Constitution’s provisions on minimum wages.

         30.     During the statute of limitations period, Defendants have the Plaintiff and dozens

  of other servers at Defendants’ restaurant in Boynton Beach, Florida.

         31.     Plaintiff and the class members worked for Defendants within the State of Florida

  without being paid at least the full minimum wage for all hours worked due to Defendants’

  illegal policy and practice, such as Defendants’ taking the tip-credit and not paying the Plaintiff

  and other similarly servers at the minimum wage required pursuant to the Florida Minimum

  Wage Act and Article X, Section 24 of the Florida Constitution, for each and every worked for

  Defendant during one or more work weeks within the past five (5) years despite Defendants’

  failure to comply with the requirements to get the benefit of the tip credit.

         32.     For the foregoing reasons, Defendants have violated and continue to violate the

  FLSA, Florida Minimum Wage Act and Florida Constitution’s provisions on minimum wages.

         33.     As a result of Defendants’ common policy, Plaintiff and each similarly situated

  server is entitled to receive the difference between the minimum wage owed and the tipped

  minimum wage paid, which based upon information and belief and subject to discovery, is

  estimated to be calculated as follows: $3.02/hour in 2016 [$8.05/hour-$5.03/hour in 2016 =

  $3.02/hour], $3.07/hour in 2017 [$8.10/hour-$5.03/hour in 2017 = $3.07/hour], $3.22/hour in

  2018 [$8.25/hour-$5.03/hour in 2018 = $3.22/hour], $3.43/hour in 2019 [$8.46/hour-$5.03/hour




                                                    8
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 22




  in 2019 = $3.43/hour], $3.53/hour in 2020 [$8.56/hour-$5.03/hour in 2020 = $3.53/hour, and

  $3.62/hour in 2021 [$8.65/hour-$5.03/hour in 2021 = $3.62/hour, as well as the amount of any

  tips unlawfully retained by Defendants.

            34.   The additional persons who may become plaintiffs in this action are employees

  who are similarly situated to Plaintiff (i.e. servers, waitpersons, however variously titled) in that

  they customarily and regularly received tips from and interacted with Defendants’ customers and

  who suffered from the same pay practice of being paid less than the full minimum wage required

  by law.

            35.   Upon information and belief, the records, to the extent any exist, concerning the

  number of hours worked and amounts paid to Plaintiff and other similarly situated servers are in the

  possession and custody of Defendants.

                                Collective/Class Factual Allegations

            36.   Class members are treated equally by Defendants. Plaintiff sues on his own

  behalf and on behalf of a class of persons under Rules 23(a), (b)(2) and (b)(3) of the Federal

  Rules of Civil Procedure.

            37.   Defendants subjected class members to the same illegal practice and policy by

  forcing the class members to work without payment at the rate of the full minimum wage

  required by the law.

            38.   Based upon information and belief, Defendants have employed over Fifty (50)

  class members who were paid pursuant to a tip credit within the past five (5) years. The exact

  number of members of each class can be determined by reviewing Defendants’ records.

            39.   Defendants have paid class members in the same manner as Plaintiff by,

  deducting a tip credit that failed to comply with the tip credit requirements of the FLSA and




                                                   9
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 22




  Florida law.

          40.    Additionally, Defendants have failed to keep accurate time and pay records for

  Plaintiff and all class members pursuant to 29 U.S.C. §211(c) and 29 C.F.R. §516.2(a)(7).

          41.    Defendants’ failure to keep accurate time and pay records casts the burden on

  Defendants to disprove the testimony of Plaintiff and all class members regarding the illegal

  deductions which they were subjected to by Defendants.

          42.    At all times material to this Complaint, Defendants violated the FLSA and Fla.

  Const. Art. X § 24 by improperly taking the tip credit. Defendants have acted willfully in failing

  to pay Plaintiff and the class members in accordance with the law.

          43.    Plaintiff has retained the undersigned counsel to represent her in this action, and

  pursuant to 29 U.S.C. §216(b) and Florida law, Plaintiff is entitled to recover all reasonable

  attorneys’ fees and costs from Defendants.

          44.    The claims under the FLSA may be pursued by those who opt-in to this case

  pursuant to 29 U.S.C. § 216(b).

          45.    The claims under the Florida Constitution may be pursued by all similarly situated

  persons who choose not to opt-out of the state law sub-class pursuant to Fed. R. Civ. P. 23.

          46.    The exact number of members of each class can be determined by reviewing

  Defendants’ records. However, Plaintiff reasonably believe that there are over Fifty (50) or more

  eligible individuals in the defined class.

          47.    Plaintiff will fairly and adequately protect the interests of the class and has

  retained counsel that is experienced and competent in class action and employment litigation.

          48.    Plaintiff has no interests that are contrary to, or in conflict with, the members of

  the class.




                                                  10
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 11 of 22




         49.     A collective/class action suit, such as the instant one, is superior to other available

  means for fair and efficient adjudication of the lawsuit. The damages suffered by individual

  members of the class may be relatively small when compared to the expense and burden of

  litigation, making it virtually impossible for members of the class to individually seek redress for

  the wrongs done to them.

         50.     A collective and class action is, therefore, superior to other available methods for

  the fair and efficient adjudication of the controversy. Absent these actions, many members of

  the class likely will not obtain redress of their injuries and Defendants will retain the proceeds of

  their violations of the FLSA and the Florida Constitution.

         51.     Further, even if every member of the class could afford individual litigation

  against Defendants, it would be unduly burdensome to the judicial system. Concentrating the

  litigation in one forum will promote judicial economy and parity among the claims of individual

  members of the class and provide for judicial consistency.

         52.     There is a well-defined community of interest in the questions of law and fact

  affecting the class as a whole. The questions of law and fact common to the class predominate

  over any questions affecting solely the individual members. Among the common questions of

  law and fact are:

                 a.      Whether Defendants’ employed servers within the meaning of the

                         applicable statutes, including the FLSA;

                 b.      Whether servers were uniformly, willfully and wrongfully paid the tipped

                         minimum wage;

                 c.      Whether Defendants failed to pay Plaintiff and members of the class all

                         minimum wages owed to them;




                                                   11
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 12 of 22




                 d.      Whether Plaintiff and the class members subjected to an illegal tip

                         policy/practice of Defendants;

                 e.      What remedies are appropriate compensation for the damages caused to

                         Plaintiff and each member of the class; and

                 f.      Whether Defendants’ failure to compensate Plaintiff and the Class

                         Members at the applicable minimum wage rates was willful, intentional or

                         done with reckless disregard.

         53.     The relief sought is common to the entire class including, inter alia:

                 a)      payment by the Defendants of actual damages caused by their failure to

                         pay minimum wages pursuant to the FLSA and Florida Constitution;

                 b)      payment by the Defendants of liquidated damages caused by their failure

                         to pay minimum wages pursuant to the FLSA and Florida Constitution;

                 and

                 c)      payment by the Defendants of the costs and expenses of this action,

                         including the attorneys’ fees of Plaintiff’s Counsel.

                 d)      That Defendants cease and desist from their illegal tip policy/practice.

         54.     Plaintiff’s claims are typical of the claims of members of the class. Plaintiff and

  members of the class have sustained damages arising out of the same wrongful and uniform

  employment policy of Defendants – to wit, the policy requiring servers to work at a reduced rate

  below the full minimum wage despite Defendants’ failure to comply with the requirements of the

  law to obtain the benefit of a tip credit– in violation of the FLSA and the Florida Constitution.




                                                   12
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 13 of 22




         55.     At the time of the filing of this Complaint, Plaintiff knows of no difficulty that

  will be encountered in the management of this litigation that would preclude its continued

  maintenance.

         56.     On March 3, 2020, Plaintiff issued Defendants a notice pursuant to Fla. Stat.

  §448.110 of Defendants’ failure to pay the wages required by law to Plaintiff, a copy of which

  attached hereto as Exhibit A, and more than fifteen (15) days after Plaintiff’s service of the Notice

  on Defendants but Defendants failed to make payment of the unpaid minimum wages due under

  Florida law and owing to Plaintiff.

                                COUNT I
       MINIMUM WAGE VIOLATIONS OF THE FAIR LABOR STANDARDS ACT,
                            29 U.S.C. §216(b)

         57.     Plaintiff realleges and reincorporates all allegations contained in Paragraphs 1

  through 56 as though fully stated herein.

         58.     At all times material to this Complaint, Defendants have been, and continue to be,

  employers engaged in interstate commerce and/or the production of goods for commerce, under

  the FLSA.

         59.     At all times material to this Complaint, Defendants employed Plaintiff and have

  continued to employ similarly situated servers.

         60.     As set forth above, Defendants have at all times material to this Complaint and

  throughout the statute of limitations period in 2018, 2019, 2020, and 2021, utilized a policy and

  practice of requiring servers to work at a reduced rate below the full minimum wage despite

  Defendants’ failure to comply with the requirements of the law to obtain the benefit of a tip

  credit, in violation of the FLSA.

         61.      Defendants’ policy and practice violates the FLSA’s tip credit provisions.




                                                    13
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 14 of 22




          62.     Defendants’ failure to pay Plaintiff and other servers the full minimum wage is a

  violation of 29 U.S.C. §206.

          63.     Because any notice provided to Plaintiff and Class Members regarding

  Defendants’ intention to utilize a tip-credit and the amount thereof was required to have included

  a notice that tips would be shared and the amount of a tip credit, Defendants never provided

  Plaintiff or other similarly situated servers with proper notice required by the 29 U.S.C. §203(m),

  and its implementing regulations, and thus Defendants were not entitled to count any amount of

  Plaintiff’s and other class members’ tips toward satisfying Defendants’ minimum wage

  obligation.

          64.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

  within the meaning of 29 U.S.C. §255(a).

          WHEREFORE, Plaintiff, IVAN HORTUA, on behalf of himself and those similarly

  situated, demand judgment, jointly and severally, against Defendants, INVERSIONES EL ATICO

  INC. and CAROLINA LEON PULGARIN, for unpaid minimum wages, an additional and equal

  amount of liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any

  and all further relief that this Court determines to be just and appropriate.

                                  COUNT II
           VIOLATION OF THE FLORIDA MINIMUM WAGE ACT, F.S. §448.110

          65.     Plaintiff realleges and reincorporates all allegations contained in Paragraphs 1

  through 56 as though fully stated herein.

          66.     At all relevant times to this Complaint, Defendants have been, and continue to be,

  an employer engaged in interstate commerce and/or the production of goods for commerce,

  under the Florida Minimum Wage Act.




                                                     14
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 15 of 22




         67.      At all relevant times to this Complaint, Defendants employed, and/or continue to

  employ Plaintiff and similarly situated servers.

         68.      As set forth above, Defendants have throughout the applicable limitations period

  within the past five (5) years relating back to July 2016 and continuing through the present, had a

  policy and practice of: (a) failing to maintain records of all of the actual start times, stop times,

  number of hours worked each day, and total hours worked each week by servers as required by

  the law; and (b) Defendants’ taking the tip-credit and not paying Plaintiff and other similarly

  situated servers at the minimum wage required by Florida law, for each and every hour worked

  for Defendants during one or more work weeks within the past five (5) years, in violation of the

  Florida Minimum Wage Act and the Florida Constitution and the Florida Constitution.

         69.      Defendants’ policy and practice violates the Florida Minimum Wage Act’s

  requirements.

         70.      Defendants’ failure to pay Plaintiff and other servers the full minimum wage is a

  violation of the Florida Minimum Wage Act, F.S. §448.110.

         71.      Defendants’ illegal tip policy and practice in violation of the Florida are such that

  Defendants are not entitled to any benefit of the law’s tip-credit provisions.

         72.      The foregoing acts and conduct of Defendants, as alleged, constitutes a willful

  violation of the Florida Minimum Wage Act.

         WHEREFORE, Plaintiff, IVAN HORTUA, on behalf of himself and those similarly

  situated, demand judgment, jointly and severally, against Defendants, INVERSIONES EL ATICO

  INC. and CAROLINA LEON PULGARIN, for unpaid minimum wages, liquidated damages in an

  amount equal to the unpaid minimum wages, reasonable attorneys’ fees and costs incurred in this

  action, an Order requiring Defendant to cease and desist from its unlawful practice of paying servers




                                                     15
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 16 of 22




  below the Florida Minimum Wage, and any and all further relief that this Court determines to be

  just and appropriate.

                                   COUNT III
               VIOLATION OF THE FLORIDA CONSTITUTION, ART. X, § 24

         73.     Plaintiff realleges and reincorporates all allegations contained within Paragraphs 1

  through 56 above as though fully stated herein.

         74.     Plaintiff and those similarly situated servers are/were entitled to be paid the full

  minimum wage for each hour worked during their employment with Defendants within the past

  five (5) years continuing through the present.

         75.     During their employment with Defendants, Plaintiff and those similarly situated

  servers, however variously titled, have not been paid by Defendants the minimum wage under

  Florida law of: $8.05/hour in 2016; $8.10/hour in 2017; $8.25/hour in 2018; $8.46/hour in 2019;

  $8.56/hour in 2020; and $8.65/hour in 2021.

         76.     Defendants have willfully failed to pay Plaintiff and those similarly situated

  servers the full minimum wage for one or more weeks of work within the past five (5) years,

  contrary to Article X, Section 24 of the Florida Constitution.

         77.     As a direct and proximate result of Defendants’ deliberate underpayment of

  wages, Plaintiff and those similarly situated servers have been damaged in the loss of minimum

  wages for one or more weeks of work with Defendants within the past five (5) years.

         WHEREFORE, Plaintiff, IVAN HORTUA, on behalf of himself and those similarly

  situated, demand judgment, jointly and severally, against Defendants, INVERSIONES EL

  ATICO INC. and CAROLINA LEON PULGARIN, for unpaid minimum wages, liquidated

  damages in an amount equal to the unpaid minimum wages, reasonable attorneys’ fees and costs

  incurred in this action, an Order requiring Defendants to cease and desist from its unlawful practice



                                                    16
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 17 of 22




  of paying servers below the Florida Minimum Wage, and any and all further relief that this Court

  determines to be just and appropriate.

                                COUNT IV
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         78.     Plaintiff readopts and realleges the allegations contained in Paragraphs 1 through

  56 above.

         79.     Plaintiff is entitled to be paid time and one-half of his applicable regular rate of

  pay for each hour he worked for Defendants as a non-exempt server, however variously titled, in

  excess of Forty (40) hours per work week during the FLSA’s statute of limitations period

  between July 2018 and December 2019.

         80.     All similarly situated non-exempt servers, however variously titled, of Defendants

  are also entitled to be paid time and one-half of their applicable regular rates of pay for each and

  every overtime hour they worked for Defendants but were not properly compensated for working

  on Defendants’ behalf during any work weeks within the FLSA’s three (3) year statute of

  limitations period between July 2018 and the present.

         81.     Defendants knowingly and willfully failed to pay Plaintiff and the other non-

  exempt servers, however variously titled, similarly situated to him at time and one-half of their

  applicable regular rates of pay for all hours worked for Defendants in excess of Forty (40) per

  week in numerous work weeks within the FLSA’s three (3) year statute of limitations period

  between July 2018 and the present.

         82.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide Plaintiff and other non-exempt

  servers, however variously titled, with time and one-half wages for all of their actual overtime

  hours worked between July 2018 and the present based upon, inter alia, Defendants knowingly



                                                  17
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 18 of 22




  failing to pay time and one-half wages for all of the actual hours worked in excess of Forty (40)

  hours per week by Plaintiff and other similarly situated employees, and instead failing to pay

  time and one-half wages for the overtime hours that Defendants knew had been worked for the

  benefit of Defendants.

          83.    By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

          84.    Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by Plaintiff and the other similarly situated non-exempt servers,

  however variously titled, as a result of which Plaintiff and those similarly situated to him are

  entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

          85.    Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ overtime violations of the FLSA.

          86.    Plaintiff demands a jury trial.

          WHEREFORE, Plaintiff, IVAN HORTUA and any current or former employees

  similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

  Defendants, jointly and severally, INVERSIONES EL ATICO INC. and CAROLINA LEON

  PULGARIN, for the payment of all unpaid overtime compensation, liquidated damages,

  reasonable attorneys’ fees and costs of suit, and for all proper relief including prejudgment

  interest.




                                                    18
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 19 of 22




                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.




  Dated: July 6, 2021                           Respectfully submitted,

                                        By:     KEITH M. STERN
                                                Keith M. Stern, Esquire
                                                Florida Bar No. 321000
                                                E-mail: employlaw@keithstern.com
                                                LAW OFFICE OF KEITH M. STERN, P.A.
                                                80 S.W. 8th Street, Suite 2000
                                                Miami, Florida 33130
                                                Telephone: (305) 901-1379

                                                Alberto Naranjo Jr., Esquire
                                                Florida Bar No. 92923
                                                E-mail: an@anlawfirm.com
                                                AN LAW FIRM, P.A.
                                                7900 Oak Lane #400
                                                Miami Lakes, Florida 33016-5888
                                                Telephone: (305) 942-8070

                                                Attorneys for Plaintiff




                                                   19
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 20 of 22
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 21 of 22




                    EXHIBIT A
Case 9:21-cv-81181-RAR Document 1 Entered on FLSD Docket 07/06/2021 Page 22 of 22
